Quinn, Chief Judge
(dissenting):
Except for the conclusion that the right of recaption was not presented to the court-martial, I am in agreement with the principal opinion. As to re-caption, I disagree with the conclusion that the matter was not presented to the court-martial. The law officer reviewed the original instruction requested by defense counsel and noted that the defense reference to money lost in gambling did not “tend to denote ownership on his part.” He asked individual defense counsel to rephrase the request to make that part clear. Counsel did so, and the law officer gave the instruction in the reframed form. There is no reasonable risk that the court members did not know that the property referred to in the rephrased instruction was that purportedly lost by the accused in the allegedly crooked crap game. In these circumstances, I see no basis whatever for any complaint that the instruction does not cover the specific issue the accused wanted to raise. See United States v Parker, 8 USCMA 704, 706, 25 CMR 208. I would affirm the decision of the board of review.